Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Objection to Specification
	Objection is made to the specification at [0034] (as amended at page 2 of the AMENDMENTS section of the 7/25/22 Response) because “[0034]” should appear where “[0001]” (as indicated below) now appears.  Correction is required.

    PNG
    media_image1.png
    133
    842
    media_image1.png
    Greyscale

Objection to Drawings 

    PNG
    media_image2.png
    456
    850
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    122
    870
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    1001
    868
    media_image4.png
    Greyscale

Examiner’s Response to Applicant’s Arguments re: Drawings Objection
	Applicant argues Fig. 5 needn’t bear the label PRIOR ART because “Figure 5 is not intended to be prior art.”  Applicant’s intent is irrelevant:  If the subject matter depicted in Figure 5 of the pending application under examination in the current proceeding shows only prior art structures, then it must bear the label PRIOR ART.  The examiner does not dispute that applicant’s disclosure in the pending application includes “new technology and subject matter not disclosed in the ‘373 publication.”  That fact has no bearing, though, on the basis for the objection to Figure 5.  If Figure 5 were not a depiction of the old robotic lift system, but rather a depiction of the use of the robotic lift system with explicitly shown new processing chamber 106a and additive chamber 106b, then the noted objection to Figure 5 would lack merit.  But such is not the case:  Figure 5 does not depict a new use of the old robotic lift system.  Figure 5 depicts only the old robotic lift system.  Applicant agrees that Figure 5 does not depict either the processing chamber 106a or the additive chamber 106b.  Applicant has not argued that Figure 4B of the ‘373 publication is not prior art vis-à-vis the pending claims. 
	Applicant’s arguments on this drawing objection are unpersuasive.
35 U.S.C. §112(b) 

    PNG
    media_image5.png
    384
    880
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    69
    881
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    103
    892
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    226
    932
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    726
    893
    media_image9.png
    Greyscale

Examiner’s Response to Applicant’s Arguments re: §112(b) rejection
	Applicant argues without citation to any supporting prior art evidence that 

    PNG
    media_image10.png
    162
    809
    media_image10.png
    Greyscale

	Applicant’s argument is unpersuasive at least for the reason that it fails to present facts rebutting the examiner’s legal conclusion that the claims fail to comply with §112(b).  Moreover, no pending claim is directed to a method for ion exchanging glass articles.  The solitary independent claims is not clearly limited by a molten salt, by a glass article, or even by a material having ion exchange properties.

§102 Rejection
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 4, 11, 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by USP 6190548 to Frick.
Frick describes a tank having a chamber 113A into which suspended solids-laden influent wastewater can be added, a first partition 204, a second partition 205, and a wastewater treating or processing chamber 113B, where the space between the first and second partitions 204, 205 defines a flow channel 302.  Within the additive chamber 113A lies relatively large gravel configured to remove from the suspended solids-laden influent wastewater at least a portion of the settleable solids (col 5 line 42)  (Frick).  Claim 1’s “solids-absorbing material” 301 reads on the gravel filter media housed within additive chamber 113A.  Per claim 3, the gravel is at the bottom of the additive chamber 113A.  Per claim 4, somewhat smaller filter media 302 configured to remove settleable solids is disposed between the two partitions.

    PNG
    media_image11.png
    966
    879
    media_image11.png
    Greyscale

	Given the uncertainty over what, if any, structural limitations are implicitly required of an “ion exchange tank” that are not necessarily limiting of a generic tank, the claimed “ion exchange tank” reads on Frick’s tank. 

    PNG
    media_image12.png
    1129
    871
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    988
    887
    media_image13.png
    Greyscale

	Claim 1 is directed to a tank rather than to a method of exchanging one ion for another by way of a chemical reaction.  Similarly, claim 1 to a tank is not directed to a method of using the tank in a chemical process, e.g., an ion exchange process.  Claim 1 directed to a tank is also not limited to an “ion exchanger system” comprising, say, a tank adapted for use in an ion exchange process, or to a system comprising a glass article and means for exchanging ions in the glass article for other ions.  The extent to which the adjectival phrase “ion exchange” in the claim 1 preamble “ion exchange tank” is a matter in dispute and - to date – unresolved.  Giving claim 1 its broadest reasonable interpretation consistent with the specification, claim 1 to an “ion exchange tank” is limited to a tank comprising:

    PNG
    media_image8.png
    226
    932
    media_image8.png
    Greyscale

	At issue here is whether the disclosure is sufficient to enable a person having ordinary skill in the art to make and use the claimed tank without undue experimentation under circumstances as we find in this application that fails to identify the chemical composition, the general class of chemical compositions, or even a commercially available trade-name product serving the role of the claim 1-recited, “solids-absorbing material.”
	Whether the disclosure passes muster under the enablement requirement of §112(a) will be informed by at least a consideration of the following factors:
(A) The breadth of the claims;
(B) The nature of the invention;
(C) The state of the prior art;
(D) The level of one of ordinary skill;
(E) The level of predictability in the art;
(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
(A) The breadth of the claims – claim 1 is directed to a tank of indeterminant scope given the uncertainty over whether the modifier “ion exchange” structurally limits the scope of the “ion exchange tank” beyond that imposed by the otherwise clear limitations set forth in the body of claim 1.  Given this uncertainty of scope, claim 1 must be viewed as a relatively broad claim.
(B) The nature of the invention – The unclaimed intended use of the claim 1 tank is in a relatively mature or developed field of chemical tempering glass articles in a bath of molten salts.
(C) The state of the prior art – the record does not enable the PHOSITA to ascertain the general class of chemical compositions useful as a “solids-absorbing material.”  Even more problematic, is applicant’s failure to identify the chemical composition of the “solid additives” that would be added to the “additive chamber” of the claimed tank to aid in the PHOSITA efforts to identify the “solids-absorbing material.”
 	(D) The level of one of ordinary skill is deemed to be relatively high given the maturity and widespread commercial practice of chemical tempering / ion exchanging larger ions for smaller ions in glass articles.
(E) The level of predictability in the art – Applicant has indicated in the original disclosure that the “solids-absorbing material” is a chemically reactive material capable of reacting with unspecified “other salt ions” of the unspecified “solids additives:”

    PNG
    media_image14.png
    163
    893
    media_image14.png
    Greyscale

 Although mechanical design and construction of tanks per se is not an especially unpredictable art, insofar as ion exchange, chemistry thermodynamics, reaction kinetics are specialized sub-fields within the chemical arts and the chemical composition of the “solids-adsorbing material” has not been identified, the level of predictability in the art must be considered to be relatively low.  
(F) The amount of direction provided by the inventor; - although the inventor has described the “solids-absorbing material” in functional terms, which is a practice that is not per se improper, to wit, 

    PNG
    media_image15.png
    503
    895
    media_image15.png
    Greyscale

the inventor has given no meaningful guidance whatsoever on the chemical identify of the “solids’-absorbing material” or even to the general class of chemical compounds from which it is selected.
(G) The existence of working examples; - Applicant has provided no working example.  Applicant has not provided any prophetic examples.
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. 

Applicant did not disclose the chemical identity of the “solids-absorbing material.”  Although applicant stated that the “solids-absorbing material” may selectively absorb “the solid additives” as a result of, for example, reaction of the solids-absorbing material with “the solid additives being thermodynamically and/or kinetically more favorable than reaction of the solids-absorbing material 140 with the other salt ions in the additive chamber,” this hint  to the PHOSITA as to the identity of the solids-absorbing material is of little informative value given that the applicant also did not identify the “solid additives.”
	US 20190062207 to Jin discloses lithium phosphate solids collecting on glass articles in a tank, but there is no evidence on this record that “solids-absorbing material” reads on glass articles.
	Accordingly, on balanced consideration of the factors noted above, and the art of record, applicant’s original disclosure has not provided an enabling disclosure of the claimed “ion exchange tank” limited in part by a “solids-absorbing material.”
	
Art Cited of Interest
	US 20130219965 to Allan is cited of interest.
US 20200102244 to Li describes:

    PNG
    media_image16.png
    364
    488
    media_image16.png
    Greyscale

	US 4689146 to Kasai is directed to an ion exchanging apparatus for removing heavy metals from Zn material.  Kasai describes a solids 6 additive / dissolution chamber 1B comprising partitions configuring both upflowing and downflowing flow channels, and an ion exchanging vessel further downstream.

    PNG
    media_image17.png
    507
    741
    media_image17.png
    Greyscale


Subject Matter not rejected over Prior Art
	Claims 2, 5-10, 13-15 are not rejected over prior art.
/CHESTER T BARRY/Primary Examiner, Art Unit 1779                                                                                                                                                                                                        571-272-1152